Citation Nr: 0807330	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-19 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture, proximal phalanx, right middle 
finger.  

2.  Entitlement to a rating in excess of 10 percent for a 
scar, left anterior neck.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to March 
1999.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 rating decision in which the RO granted 
increased ratings of 10 percent, each, for the veteran's 
service-connected residuals of fracture, proximal phalanx, 
right middle finger, and scar, left anterior neck, both 
effective September 29, 2003 (the date of the claim for 
increase).  In December 2004, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in March 2005, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in May 2005.

In his December 2004 NOD, the veteran requested a Board 
hearing, however, in his May 2005 substantive appeal, he 
indicated that he did not want a Board hearing.  The request 
for a Board hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(e) (2007).  In June 2005, the veteran testified 
during a hearing before a Decision Review Officer (DRO) at 
the RO; a transcript of that hearing is of record.  

The Board's decision on the claim for a rating in excess of 
10 percent for a fracture, proximal phalanx, right middle 
finger, is set forth below.  The claim for a rating in excess 
of 10 percent for a scar, left anterior neck, is addressed in 
the remand following the order; that matter is being remanded 
to the RO via the AMC, in Washington, DC.  VA will notify the 
veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that an August 
2006 rating decision denied service connection for ganglion 
cyst, right wrist, postoperative, based on a finding that the 
ganglion cyst had no relationship to service or to any finger 
fracture or small bone lesion shown in service.  In December 
2006 the veteran filed a new claim for a wrist condition 
secondary to the service-connected right middle finger 
condition.  As the RO has not yet adjudicated the matter of a 
request to reopen a claim for service connection for a wrist 
condition, claimed as secondary to the service-connected 
right middle finger disability, this matter is not properly 
before the Board, and thus is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  The residuals of the veteran's fracture, proximal 
phalanx, right middle finger, include decreased range of 
motion in the finger, with unfavorable ankylosis in the 
proximal interphalangeal joint, which does not more nearly 
approximate amputation with metacarpal resection, and does 
not result in limitation of motion of the other digits or 
interference with overall function of the hand.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a fracture, proximal phalanx, right middle 
finger, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.10, 4.71a, Diagnostic Code 5226 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Court has also held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a December 2006 post-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate a claim for an increased rating 
for his fracture, proximal phalanx, right middle finger.  
This letter also notified the appellant of what information 
and evidence must be submitted by the veteran, what 
information and evidence would be obtained by VA, and 
specifically informed the appellant to submit any evidence in 
his possession pertinent to the claim on appeal.  This letter 
also informed the veteran how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations, consistent with 
Dingess/Hartman.  

In addition, the Board finds that the December 2006 VCAA 
letter, which informed the veteran of the information and 
evidence required to substantiate his claim for an increased 
rating, specifically stated that assignment of a higher 
rating of 20 percent required actual amputation of the finger 
with metacarpal resection (more than one-half the bone lost), 
and informed the veteran that, in assigning disability 
ratings, VA uses a schedule for evaluating disabilities that 
is published at 38 Code of Federal Regulations, Part 4, was 
in full compliance with the requirements of Vazquez-Flores.  

The Board notes that the VCAA notice in this case was not 
provided prior to the initial unfavorable decision on the 
claim.  See Pelegrini, 18 Vet. App. 112.  However, the Board 
finds that any timing defect was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, notice provided to the veteran in December 2006 fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
veteran was given ample opportunity to provide additional 
argument and evidence prior to the case being certified to 
the Board in March 2007.  Although the claim was not 
readjudicated following issuance of the December 2006 notice 
letter, the Board finds that there is no prejudice to the 
veteran in proceeding with a decision on the merits.  

In this case, the Board finds that the notice error with 
respect to the lack of readjudication following first element 
notice was not prejudicial because there is evidence of 
actual knowledge prior to the issuance of the August 2006 
supplemental statement of the case (SSOC).  See Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007)

During the June 2005 DRO hearing, the veteran's 
representative indicated that he explained to the veteran 
that, by the rating schedule, he was in receipt of the 
maximum evaluation for ankylosis of the finger, and that the 
veteran understood that.  In his May 2005 substantive appeal, 
the veteran reported that his right finger condition was an 
employment handicap since he is right handed, and that he had 
to have surgery in March 2005 because of complications due to 
scar tissue and residuals.  The Board finds that these 
statements demonstrate that the veteran understood that he 
was in receipt of the maximum rating under the diagnostic 
code evaluating his right finger disability, and that he 
needed to show more severe symptomatology to warrant a higher 
rating.  As these statements demonstrate actual knowledge 
prior to readjudication of the claim in the August 2006 SSOC, 
a lack of readjudication following the December 2006 notice 
letter does not prejudice the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Further, the Board finds that a 
remand to have the RO readjudicate the claim following the 
December 2006 notice, when prior actual knowledge has been 
demonstrated, would impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
veteran, and is thus not necessary.  See Soyini v. Derwinski¸ 
1 Vet. App. 540, 546 (1991).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim for a rating in excess of 10 percent 
for a fracture, proximal phalanx, right middle finger.  
Pertinent medical evidence associated with the claims file 
consists of private treatment records and the report of a VA 
examination conducted in April 2004.  Also of record and 
considered in connection with the appeal is the transcript of 
the veteran's DRO hearing, as well as various written 
statements provided by the veteran, as well as by his former 
representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claim herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter under consideration, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Historically, in a May 2001 rating decision, the RO granted 
service connection for residuals of fracture, proximal 
phalanx, right middle finger, and assigned an initial 
noncompensable rating under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5226, effective May 17, 2000, 
indicating that the veteran's right middle finger disability 
was being evaluated, by analogy, to ankylosis of the long 
finger.  See 38 C.F.R. §§ 4.20 and 4.27.  In September 2003, 
the veteran filed his current claim for an increased rating.  
The August 2004 rating decision granted an increased rating 
of 10 percent under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5266.  

Under Diagnostic Code 5226, a 10 percent rating is assigned 
for unfavorable or favorable ankylosis of the long finger.  
38 C.F.R. § 4.71a, Diagnostic Code 5226.  A note to this 
diagnostic code indicates that consideration should be given 
as to whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of the other digits or interference with 
overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5226, Note.  

For digits two through five, normal range of motion for the 
metacarpophalangeal joint (MP) is from 0 degrees of extension 
to 90 degrees of flexion.  Normal range of motion for the 
proximal interphalangeal (PIP) joint is from 0 degrees of 
extension to 100 degrees of flexion.  Normal range of motion 
of the distal interphalangeal (DIP) joint is from 0 degrees 
of extension to 70 to 80 degrees of flexion.  38 C.F.R. 
§ 4.71a, Evaluation of Ankylosis or Limitation of Motion of 
Single or Multiple Digits of the Hand, Note (1).  

In his September 2003 claim for an increased rating, the 
veteran stated that he could not make a fist on the right 
hand because his middle finger could not go straight.  He 
added that he could not lift a lot of things due to the 
weakness of his right hand due to the injury.  

In a February 2004 statement, the veteran described the 
history of injuring the middle finger of his right hand in 
service.  He stated that he currently had stiffness and pain 
in his finger and that he was unable to play sports because 
he could not use his finger to grip, and, if he used it a 
lot, he had numbness.  He added that he had been denied jobs 
with fire departments because of the lack of strength and 
deformity of his hand.  He reported that he had not received 
any medical treatment for this condition since discharge from 
service, but that he had to live with the limitations or have 
the finger amputated.  

On VA examination in April 2004, the veteran again reported 
the history of an in-service injury to the right long finger 
with subsequent fracture and dislocation, for which he 
underwent surgical intervention on multiple occasions.  The 
veteran described discomfort with cold weather changes and 
the inability to effectively close the right hand to make a 
tight fist.  He reported difficulty with tying shoelaces, 
fastening buttons, writing, and typing.  He described 
residual scar formation, status post surgical intervention, 
but denied any tenderness to palpation of the scar region, or 
decreased range of motion due to the scar.  

On examination, the scar of the right long finger measured 7 
cm. by 0.6 cm.  There was minimal keloid formation, and mild 
hyperpigmentation and disfigurement, but no underlying tissue 
loss or tenderness to palpation.  The examiner noted that the 
veteran was right-hand dominant.  The examiner noted an 
inability of approximation of the proximal transverse crease 
of the palm with the right third digit.  There was debility 
of such approximation with digits two, four, and five of the 
right hand.  Grip strength was moderately reduced in the 
right hand, and within normal limits in the left hand.  The 
right hand revealed approximately 4/5 grip strength.  

Range of motion testing of digit one of the right hand 
revealed radial and palmar abduction to 70 degrees, with MP 
and IP flexion at 60 degrees, without ankylosing or pain.  
Range of motion of digits two, four, and five of the right 
hand revealed DIP, PIP, and MP flexion to be at 90 degrees, 
100 degrees, and 90 degrees, respectively, without ankylosing 
or pain.  There was decreased range of motion of digit three 
of the right hand.  DIP flexion was at 60 degrees, PIP 
flexion was at 70 degrees, and MP flexion was at 85 degrees, 
with mild discomfort on flexion range of motion.  There was 
unfavorable ankylosis at the PIP joint at 70 degrees, as the 
veteran was not able to extend his finger further.  There was 
no further limitation by fatigue, weakness, lack of 
endurance, or incoordination.  The examiner noted that the 
veteran had mild flexor ankylosis in a favorable fashion.  X-
ray of the right third finger revealed residuals of previous 
fracture and surgery involving the mid and distal portions of 
the proximal phalanx.  There was cortical thickening at the 
side of the old healed fracture and no acute pathology was 
demonstrated.  For the veteran's established diagnosis of 
long (middle) finger ankylosis, the examiner noted that there 
was no change in diagnosis, the finger remained ankylosed.  
For the claimed condition of residuals of fracture of the 
proximal phalanx of the right middle finger, the examiner's 
diagnosis was status post right third digit PIP fracture with 
symptomatic residuals with associated ankylosis.  

Records of private treatment from January to March 2005 
reflect that, in February 2005, the physician noted that the 
veteran's right middle finger was fine, but that his primary 
complaint was pain and swelling over the dorsum of the right 
wrist.  The right long finger was limited to 1 cm. from the 
palmar crease, from the prior right long finger trauma, and 
there was a 10 degree Boutonniere deformity of the right long 
finger as a residual of that particular injury.  In March 
2005, the veteran presented for history and physical in 
preparation for his right hand ganglion cyst surgery.  He 
reported that he was working full-time with no difficulties.  

In his May 2005 substantive appeal, the veteran continued to 
assert that his right middle finger condition was an 
employment handicap, especially since he was right handed, 
and added that he had to have surgery in March 2005 because 
of complications due to the scar tissue and residuals.  

During the June 2005 DRO hearing, the veteran and his 
representative indicated their desire to discuss that the 
real ongoing problem the veteran was having in the right hand 
was a ganglion cyst on his wrist.  The veteran asserted that 
this was the result of the same injury in which he incurred 
his service-connected right finger disability.  The veteran 
reported that his March 2005 surgery was on this ganglion 
cyst.  Regarding his right middle finger, the veteran 
described an inability to make a complete fist, and reported 
that he had a lot of pain, especially when it was cold or 
raining, at which time his whole hand, even his wrist, would 
swell and hurt.  The veteran stated that, while he had 
problems moving his middle finger, he had no trouble moving 
the other fingers, adding that his other fingers did not 
bother him.  

Considering the record in light of the above-noted criteria, 
the Board finds that the rating in excess of 10 percent for 
the veteran's fracture, proximal phalanx, right middle 
finger, is not warranted.  

The veteran is currently in receipt of the maximum 10 percent 
rating under Diagnostic Code 5226, rating ankylosis of the 
long finger.  The Board has considered whether a rating in 
excess of 10 percent is warranted based on evaluation of the 
veteran's service-connected disability as amputation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5226, Note.  

Amputation of the long finger without metacarpal resection, 
at the proximal interphalangeal joint, or proximate thereto, 
warrants a 10 percent rating.  Amputation of the long finger 
with metacarpal resection (more than one-half the bone lost) 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5154.  

Even if the veteran's right middle finger disability did 
approximate amputation, the medical evidence does not 
demonstrate that it more nearly approximates amputation of 
the long finger with metacarapal resection with more than 
one-half the bone lost as required for an increased rating.  
In this regard, April 2004 X-ray of the right third finger 
revealed residuals of previous fracture and surgery involving 
the mid and distal portions of the proximal phalanx.  
Further, while VA examination in April 2004 revealed 
decreased unfavorable ankylosis in the PIP joint, flexion in 
the MP joint was limited by only 5 degrees.  As such, the 
Board finds that the service-connected right middle finger 
disability more nearly approximates amputation at the PIP 
joint, without metacarpal resection, and, thus, a rating in 
excess of 10 percent based on evaluation of the service-
connected disability as amputation is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5154.  

The Board has also considered whether an additional rating is 
warranted for resulting limitation of motion of other digits, 
however, the April 2004 VA examination revealed full range of 
motion in digits two, four, and five of the right hand, with 
no ankylosing or pain, an no further limitation by fatigue, 
weakness, lack of endurance, or incoordination.  Further, the 
veteran himself testified during the June 2005 DRO hearing 
that he had no trouble moving his fingers other than the 
right middle finger.  As such, the Board finds that 
additional rating for resulting limitation of motion of other 
digits is not warranted. 

The Board further finds that additional rating for 
interference with overall function of the hand is also not 
warranted.  While the veteran has consistently reported 
difficulties in his right hand, for example with tying 
shoelaces, writing, and typing, the February 2005 report of 
private treatment noted that the veteran's right middle 
finger was fine, but that his primary complaint was pain and 
swelling over the wrist.  The veteran himself stated during 
the June 2005 DRO hearing that the real problem he was having 
was with his ganglion cyst.  

As noted above, in an August 2006 rating decision, the RO 
denied service connection for a ganglion cyst on the right 
wrist.  The veteran's statements and the medical evidence 
reflect that interference with overall function of the hand 
is attributed to the right wrist ganglion cyst.  In this 
regard, the report of a June 2006 VA examination includes the 
examiner's specific opinion that the right wrist ganglion 
cyst resulted in lack of grip which interfered with the use 
of scissors or typing, and the same examiner opined that this 
cyst was not due to or the result of the veteran's service-
connected fracture of the proximal phalanx of the right 
middle finger.  As such, the Board finds additional 
evaluation for interference with overall function of the hand 
is also not warranted.  

Finally, the Board has considered whether the scar of the 
right middle finger may warrant the assignment of a separate 
compensable rating pursuant to any of the diagnostic codes 
set forth at 38 C.F.R. § 4.118.  See Esteban v. Brown, 6 Vet. 
App. 529 (1994).  In this case, however, there is no basis 
for the assignment of any such rating.  During the April 2004 
VA examination, the veteran denied any tenderness to 
palpation or decreased range of motion due to the scar, and 
the examiner specifically noted that the scar was only 7 cm. 
by 0.6 cm., with no underlying tissue loss or tenderness to 
palpation.  These findings would not support the assignment 
of a separate compensable rating (see Diagnostic Codes 7801-
7805) and no other medical evidence pertinent to the 
veteran's claim for an increased rating addresses this scar.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher rating under the 
applicable schedular rating criteria.

Additionally, the Board finds that there is no showing that 
the veteran's service-connected fracture, proximal phalanx, 
right middle finger reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) 
(cited in the March 2005 SOC).  In this regard, the Board 
notes that the disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned 10 percent rating).  Although 
the veteran reported that he was being denied employment 
because of his right middle finger disability, the records of 
private treatment from January to March 2005 reflect that the 
veteran had no problem with his right middle finger and that 
he was working full-time.  There also is no objective 
evidence that, during the period pertinent to the claim for 
increase, the right middle finger disability has warranted 
frequent treatment-much less periods of hospitalization-or 
that the disability has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the claim for higher rating 
for residuals of a fracture, proximal phalanx, right middle 
finger, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against assignment of a higher rating, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

A rating in excess of 10 percent for residuals of a fracture, 
proximal phalanx, right middle finger, is denied.  



REMAND

Pertinent to the claim for a higher rating for the veteran's 
service-connected neck scar, the most recent VA examination 
was performed in April 2004.  The report of that examination 
did not address all of the criteria used to evaluate the 
veteran's scar under Diagnostic Code 7800, rating 
disfigurement of the head, face, or neck.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  This diagnostic code 
identifies eight characteristics of disfigurement that are 
used to evaluate scars affecting the head, face, or neck.  
These eight characteristics were not adequately addressed by 
the examiner.  The Board notes that, in his May 2005 
substantive appeal, the veteran specifically asserted that 
the scar on his neck is disfiguring.  

Therefore, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the service-
connected neck scar.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the veteran with a thorough 
and contemporaneous medical examination) and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote 
for rating purposes cannot be considered contemporaneous).  
Accordingly, the RO should arrange for the veteran to undergo 
VA dermatological examination to evaluate the service-
connected neck scar at an appropriate VA medical facility.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
a denial of the claim for increase.  See 38 C.F.R. 
§ 3.655(b).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO must 
obtain and associate with the claims file any copy(ies) of 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.
 
To ensure that all due process requirements are met, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim  for a 
rating in excess of 10 percent for a scar, left anterior 
neck.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the veteran to submit all pertinent evidence in 
his possession (not previously requested).  The RO should 
ensure that its notice meets the requirements of Vazquez-
Flores (cited to above).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for a rating in excess of 10 
percent for the service-connected neck 
scar that is not currently of record.  

The RO should ensure that its letter 
meets the requirements of Vazquez-Flores 
(cited to above) and the RO should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
dermatological examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The dermatological examiner should 
provide a measurement of the length and 
width of the service-connected neck scar, 
as well as the area of the scar in square 
inches.  The examiner should indicate 
whether such scar causes limitation of 
motion, and should describe any such 
limitation of motion in degrees.  

The examiner should also comment as to 
visible or palpable tissue loss, surface 
contour, adherence to underlying tissue, 
hypo- or hyper-pigmentation, abnormal 
skin texture, missing underlying soft 
tissue, and induration and inflexibility.  
 
4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal.  If the veteran 
fails, without good cause, to report to 
the scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim, on 
the merits, in light of all pertinent 
evidence and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E, MONROE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


